Citation Nr: 1812703	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-40 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement for service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Dellarco, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1978 to October 1980. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Although the new and material evidence claim was initially adjudicated by the RO as a petition to reopen a claim for service connection for schizophrenia, paranoid type with schizoid features and major affective disorder, the Board will broaden the claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009), and consider whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder.  

The Veteran testified before the undersigned Veterans Law Judge at an October 2017 hearing.  A transcript of this hearing is of record.

The issue of whether new and material evidence has been received to reopen a claim for entitlement for service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A left knee disorder did not have its onset in service, did not manifest within one year of separation from service, and is not otherwise shown to be etiologically related to a disease, injury, or event in service.

2.  A right knee disorder did not have its onset in service, did not manifest within one year of separation from service, and is not otherwise shown to be etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Furthermore, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding "Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will make a determination based on the evidence of record.  



Service Connection - Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities (to include arthritis) are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C. §§ 1101, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

Alternatively, when a disease listed in 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. § 3.303(b) (2017).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a veteran can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment. 

The Board acknowledges that the Veteran has not been provided a VA examination.  Generally speaking, for a VA examination to be warranted the evidence of record must "indicate" that a current disability "may be associated" with a veteran's military service or due to or aggravated by a service-connected disability.  38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  While this is a low evidentiary threshold; there still must be evidence indicating the existence of a current disability and possible association to military service, for example, medical evidence suggesting a possible nexus or credible evidence of ongoing complaints of pain or other symptoms capable of lay observation.  See McLendon, 20 Vet. App. at 83.  In this case, the evidence does not indicate that the claimed knee disabilities are related to service such as to require an examination, even under the low threshold of McLendon.  As such, a VA examination is not warranted to address these issues for service connection. 

Factual Background and Analysis

The Veteran seeks service connection for a bilateral knee condition.  See Claim (Dec. 2010).  The Veteran raised no further contentions, nor provided further testimony on this matter at the October 2017 Board Hearing. 

A July 1979 note in the STRs indicated that the Veteran experienced pain in his right leg due to an injury that occurred, by the Veteran's report, in or around September 1978 and that he had issues with instability, which he described as his leg "giving way."  See STR, Chronological Record of Medical Care (July 1979).  There was no specific mention of either of the Veteran's knees in this entry.  The Veteran's STRs are also negative for any findings, complaints, or diagnosis of either a left or right knee disorder.

In a July 1980 Military Report of Medical History, the Veteran wrote that his health was good; and checked "no" to painful or swollen joints, arthritis, and bone, joint, or other deformity.  The medical examiner made no notations regarding either of the Veteran's knees. 

A September 1998 VA H&P (Transcription) Note indicated that the Veteran had no joint pain or swelling.  

Day hospitalization records from the VAMC Bay Pine from May 2002 to January 2003 indicated that the Veteran reported no knee pain.  See, e.g., VA Domiciliary Admission Evaluation Note (May 2002); VA Mental Health Admission Evaluation Note (Sept. 2002).

In a October 2005 VA Nursing Note the Veteran reported right knee pain due to falling off of a bicycle.   

VAMC Bay Pine from January 2003 to August 2011 indicated that the Veteran started reporting right knee pain on or around March 2011 forward.  It was noted that he had osteoarthritis.  A September 2008 VA ERS-CWT/IT Medical Clearance Note indicated that the Veteran had no history of knee injuries.

In a February 2012 VA Telephone Contact the Veteran reported an instance where he felt that his right knee give way, and as a result experienced increased pain.  During this telephone contact, the Veteran further reported that he usually wears a knee brace because of such instability.  The Veteran also reported to the provider that he injured his knee in the military and he would have to be compensated for it, but this notation provided no further details about what exactly happened in service.

In a January 2013 VA Pain Consult, indicated that Veteran had "right knee pain sparing right leg."  

The Board acknowledges that the Veteran has osteoarthritis; however, the Veteran STRs are silent as to any in service disease, injury, or event implicating either of the Veteran's knees. 

Although the Veteran contends that he has left and right knee disorders related to active duty, his opinion is insufficient to provide the requisite etiology of these claimed disabilities because those matters require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board further finds that the evidence does not support a finding of continuity of symptomatology for either the left or right knee, because the evidence does not show complaints of, or treatment until March 2011, almost 30 years after separation from active service.  38 C.F.R. § 3.159 (a)(1) (2017); Duenas v. Principe, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Board notes that a prolonged period without complaints or symptoms of a disability can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Additionally, such post-service complaints were limited only to the Veteran's right knee.  The Board also finds it noteworthy that the Veteran had a bicycle accident in October 2005, and subsequently reported right knee pain thereafter.

Furthermore, there is no competent medical evidence or opinion suggesting that any diagnosed knee condition, of either the left or right knee, is related to the Veteran's active duty.  The only other evidence of record supporting the Veteran's claim is his own lay statements, which have been gleaned from the Board's review of the VA treatment records in the claims file.  As discussed above, the Veteran's contentions of any possible cause that his current knee condition is related to his active duty is substantially rebutted by the complete absence of complaints pertaining to knee pain until March 2011.  

The Board finds that the preponderance of the evidence is against each of these service connection claims, and the claims must be denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.


REMAND

Unfortunately, a review of the record reflects that further development is warranted. 

The Veteran has consistently reported that he received mental health treatment during service while stationed in Germany.  In addition, the Veteran has reported that he underwent treatment for alcohol and substance abuse while in service, and testified that his usage of such substances was essentially for self-medication of mental health problems.  See Hearing Transcript (Oct. 2017).  VA treatment records further reflect that while stationed in Germany the Veteran reported that he was emotionally traumatized during the "war games," as there were several men who were killed in an accident; the Veteran stated that this trauma has contributed to his schizophrenia and substance abuse.  See, e.g., VA Social Work Progress Note (Mar. 2017); VA Consult and Screening/Evaluation STP Note (Aug. 2000).  The Veteran further contends that he received post-service mental health treatment at the VAMCs in Tuskegee, Alabama (to include in-patient care), Birmingham, Alabama; Tuscaloosa, Alabama; Murphysboro, Tennessee; Miami, Florida; and Bay Pines, Florida.  See Form 9; Statement in Support of Claim (Oct. 2017). 

The record demonstrates that the RO attempted to obtain active duty inpatient clinical records for a mental health condition from September 1980 at Hanau Military Installation, Germany, and received a negative response.  In addition, the RO attempted to obtain treatment records for the VAMC in Tuskegee, Alabama and received a negative response.  However, it is not entirely clear why that is because other VA treatment records indicate that the Veteran was discharged from the VAMC in Tuskegee, Alabama, where he lived in the "DOM" temporarily and completed substance abuse treatment.  See VA Progress Note (May 2002), see also VA Outpatient Discharge Note (Oct. 2001) (indicating last psychiatric admission at the VAMC in Tuskegee, Alabama in 1996).  Because VA records are constructively of record, all such records must be secured.  As such an additional attempt to obtain outstanding VAMC record must be undertaken.  

STRs clearly demonstrate that the Veteran received some type of counseling during his military service.  See STR, Chronological Record of Medical Care (Sept. 1980) (indicating the Veteran was seeing counselor, though not indicating why he was required to do so); STR, ADAPCP Military Client Intake and Follow-up Record, 120 Day Follow-Up Report (indicating the Veteran had individual therapy and counseling).  However, there are no records from these counseling sessions despite the indication that the Veteran might have received such services for up to 120 days.  See id.  On remand, as in-service mental health treatment records are filed separate from the Veteran's service treatment records, the RO should conduct an additional search for mental health records and obtain any available in-service mental health treatment records.

In addition, the RO has not associated the Veteran's military personnel records with the claims file.  The Veteran reports he served in Germany and had a TDY in Belgium; yet, there is no record to demonstrate such service.  Notwithstanding this, the Veteran's DD-214 indicates that he had over one year of foreign service.  Furthermore, as the Veteran has specifically contended that he had homicidal ideations towards his sergeant during service that subsequently resulted in counseling and had Article 15s against him, in part, due to anger issues.  See Statement in Support of Claim (Oct. 2016); Hearing Transcript (Oct. 2017).  Based on such contentions, the Veteran's military personnel record may contain probative information.  Consequently, on remand, the RO should obtain any available military personnel records. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any available separately stored mental health treatment records from the Veteran's military service, to include any alcohol and/or substance abuse counseling and/or treatment records.  See VBA's Adjudication Procedure Manual, M21-1, III.iii.2.A.1.b. (noting that in-service mental health treatment records are separate from the general service treatment records and, therefore, must be requested separately).  Perform any and all follow-up as necessary, and document negative results, providing notice to the Veteran in accordance with 38 C.F.R. § 3.159(e).

The Board indicates to the RO that the Veteran has claimed service in Germany to include Hanau, Frankfurt, Erlensee, and Fliegerhorst; as well as, a TDY in Beauvechain, Belgium.

2.  Obtain a copy of the Veteran's military personnel records.

3.  Make another attempt to obtain VA treatment records from the VAMC in Tuskegee, Alabama.  This should include any inpatient hospitalization and any specialized psychiatric and alcohol and substance abuse treatment programs.  Perform any and all follow-up as necessary, and document negative results, providing notice to the Veteran in accordance with 38 C.F.R. § 3.159(e).

The Board directs that RO's attention that the Veteran lived in the "DOM" temporarily and completed substance abuse treatment at this VAMC.  See VA Progress Note (May 2002).

4.  After ensuring compliance with the above, and conducting any additional development warranted, readjudicate the petition to reopen the claim for service connection for an acquired psychiatric disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


